DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 (32 depends directly from 31) and 40 recites the limitation "the additional bits".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27, 29-30, 33-36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al., "Image Companding and Inverse Halftoning using Deep Convolution Neural Networks,” CoRR, July 2017, hereinafter, “Hou” in view of Weiman et al. US Patent No.: 4,979,136, hereinafter, ‘Weiman’.
 	Consider Claims 21, 33 and 34,  Hou teaches a method of generating an output image having a plurality of pixels arranged in an H by W pixel grid, wherein each pixel includes a respective N bit intensity value for each of one or more color channels, wherein Nis an integer greater than one(e.g., see at least the context image in at least page , 2nd paragraph of the right hand column, page 3, 1st paragraph of section III method, page 4 right hand column – 1st 2 paragraphs of section “A. Image companding” and page 5, figure 3 ), and wherein the method comprises: obtaining an initial H by W image, wherein the pixels in the initial H by W image include only b most significant bits for each of the color channels, and wherein b is an integer that is less than N(e.g., see at least page 3, 1st paragraph of section III method, page 4 right hand column – 1st 2 paragraphs of section “A. Image companding” and page 5, figure 3 ); and generating, from the initial H by W image and using a second generative neural network, the N bit intensity values of the color channels for each of the pixels in the output image(e.g., see at least page 3, 1st paragraph of section III method, page 4 right hand column – 1st 2 paragraphs of section “A. Image companding” and page 5, figure 3 ).
 	However, Hou does not specifically teach where the initial image includes only the first b most significant bits of the N bit intensity values for each color channels and in that the missing N-b least significant bits are generated.
	In analogous art, Weiman teaches a filter algorithm for constructing a histogram of simplified (i.e., with fewer bits) pixel values in a fixed neighborhood of the target pixel. The simplification process includes the elimination of a preselected number of least significant bits from the binary representation of the intensity value of each pixel. Accordingly, if m most significant bits remain for representing the intensity value of each pixel, the associated histogram will then include 2.sup.m bins. As a result, if m is equal to 2, then 4 bins will be included in the associated histogram, or if m is equal to 4, then 16 bins will be included in the associated histogram, for example. A second step in the filtering process, as shown, is to replace the target pixel (the centermost pixel of a present window, in the example just given) with the address of the most populated histogram bin shifted g-m bits to the left (where g is equal to the total number of bits representing the intensity level of a pixel in the originally received image data, before simplification), for scaling the processed data back to the same scale (i.e., number of bits representing pixel intensity) as the pixels of the image source. 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date when considering the teachings of  Weiman above and bridging the left-hand and the right-hand column on page 6 of Hou, that merely dropping a given number of bits st  paragraph of section "III. Method" on page 3 of is trained with a corresponding set of training images, the neural network is equally able to generate a higher bit depth version of images from a lower bit depth version and thus obtaining an initial H by W image, wherein the pixels in the initial H by W image include only the first b most significant bits of the N bit intensity values for each of the color channels, and wherein b is an integer that is less than N; and generating, from the initial H by W image and using a second generative neural network, the N- b least significant bits of the N bit intensity values of the color channels for each of the pixels in the output and generating, from the initial H by W image and using a second generative neural network, the N- b least significant bits of the N bit intensity values of the color channels for each of the pixels in the output image for the purpose of improving imaging.
	Consider Claims 22-25, Hou as modified by Weiman teaches the claimed invention except wherein N is 8 or 16 and b is 3, 4 or 6.
 	However, it would have been obvious to a person of ordinary skill in the art to try the common or arbitrarily chosen bit depths for the lower-bit input image and the higher bit output image as a matter of design choice.
 	Consider Claims 26 and 35, Hou teaches the claimed invention except wherein the obtaining comprises: generating, using a first generative neural network, the initial H by W image.
least page 3, paragraph 1, right hand column.
 	Therefore, it would have been obvious to a person of ordinary skill in the art to try wherein the obtaining comprises: generating, using a first generative neural network, the initial H by W image for the purpose of generating an image accordingly.
 	Consider Claims 27 and 36, Hou teaches the claimed invention except wherein generating, using a first generative neural network, an initial H by W image comprises conditioning the first generative neural network on a lower-resolution version of the output image.
    	However, Hou further teaches that Generative networks are able to generate high quality images based on adversarial training in at least page 3, paragraph 1, right hand column.
 	Therefore, it would have been obvious to a person of ordinary skill in the art to try wherein the obtaining comprises: wherein generating, using a first generative neural network, an initial H by W image comprises conditioning the first generative neural network on a lower-resolution version of the output image for the purpose of generating an image accordingly.
 	Consider Claims 29-30 and 38-39, Hou teaches the claimed invention except wherein generating, using a first generative neural network, an initial H by W image comprises conditioning an embedding neural network included in the first generative neural network on the lower-resolution version of the output image and initializing a first sub-image of an embedding input to the embedding neural network with the lower-resolution version.
    	However, Hou further teaches that Generative networks are able to generate high quality images based on adversarial training in at least page 3, paragraph 1, right hand column in addition to conditional settings such as discrete labels.  
.
 				Allowable Subject Matter
Claims 28 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646